 

Exhibit 10.2

 



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment (the “Amendment”) is made and entered into effective as of
November 1, 2019 (the “Amendment Date”) by and between Cryoport, Inc., a Nevada
corporation (the “Company”), and Jerrell W. Shelton (“Executive”), a resident of
Tennessee. The Company and Executive are hereinafter collectively referred to as
the “Parties,” and individually referred to as a “Party.”

 

RECITALS

 

A. The Parties entered into that certain Employment Agreement effective as of
June 1, 2017 between the Company and Executive (the “Agreement”); and

 

B. The Company and Executive desire to enter into this Amendment to modify
certain terms of the Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Agreement.

 

2. Amendments to the Agreement. The Agreement is hereby amended or modified as
follows:

 

(a) Section 4(b) of the Agreement is hereby amended by deleting the sentence
beginning with “If Executive’s employment under this Agreement is terminated by
the Company without Cause or by Executive for Good Reason…” and replacing it
with the following:

 

“If Executive’s employment under this Agreement is terminated by the Company
without Cause or by Executive for Good Reason, subject to the condition set
forth below in Section 4(c), Executive shall be entitled to receive, after the
Termination Date, the Accrued Obligations and twenty four (24) months of the
following “Severance Benefits”: (i) his Base Salary at the rate existing on the
Termination Date; (ii) if Executive timely elects continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any state
equivalent, for himself and his covered dependents under the Company’s group
health plans following such termination, then the Company shall pay the COBRA
premiums necessary to continue Executive’s health insurance coverage in effect
for himself and his eligible dependents on the date of his termination until the
earliest of (A) the date that is twenty four (24) months after the Termination
Date, (B) the expiration of Executive’s eligibility for continuation coverage
under COBRA, or (C) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the termination date through the earliest of
(A) through (C), the “COBRA Payment Period”); and (iii) one-half (1/2) of the
stock options then held by Executive and not vested at the time of such
termination shall become fully vested and exercisable as of the Termination
Date; provided that, if the Termination Date is within twelve (12) months after
a “Change in Control” (as defined in the Company’s 2015 Omnibus Equity Incentive
Plan), then all of the stock options then held by Executive and not vested at
the time of such termination shall become fully vested and exercisable as of the
Termination Date.”

 



1 

 

 

(b) Section 8(h) of the Agreement is hereby amended by adding the following
sentence at the end of such section:

 

“Executive also confirms that he understands that nothing in this Agreement
prohibits him from reporting to any governmental authority information
concerning possible violations of law or regulation and that Executive may
disclose trade secret information to a government official or to an attorney and
use it in certain court proceedings without fear of prosecution or liability
provided Executive does so consistent with 18 U.S.C. 1833(b).”

 

(c) Section 9(c) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“(c) Choice of Law; Arbitration. This Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Tennessee. The
Parties agree that any controversy or claim arising out or relating to this
Agreement, or the breach hereof, or arising out of or relating to the employment
of Executive and/or the rights, duties or obligations of the Company or of
Executive shall be settled by binding arbitration in accordance with the
Arbitration Agreement in the form and substance attached as Exhibit A and
incorporated by this reference as though fully set forth herein.”

 

3. Miscellaneous.

 

(a) Limited Effect. Except as expressly provided in this Amendment, all of the
terms and provisions of the Agreement are and will remain in full force and
effect and are hereby ratified and confirmed by the Parties. On and after the
Amendment Date, each reference in the Agreement to “this Agreement,” “the
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import will mean
and be a reference to the Agreement as amended by this Amendment.

 

(b) Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall together constitute an
original thereof.

 

(Signature page follows)

 

2 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 



CRYOPORT, INC.   EXECUTIVE:                 By: /s/ Robert S.
Stefanovich                                    /s/ Jerrell W. Shelton Name:
Jerrell W. Shelton   Jerrell W. Shelton Title: Chief Financial Officer (At the
direction of the Compensation Committee)    

 

 



3 

